Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William B. Slate on 8/23/22.

The application has been amended as follows: 

	In Claim 1 (Patent Claim 1),
	Line 1:  After “A” insert - - fuel additive - -;

	Line 6:  Change “30” to - - 40 - - and change “wherein” to - - wherein: - -; and
	
	Line 7:  After “thread” insert - - for a length of the unthreaded portion of at least 

	30 mm; the one or more recesses have a width of at least 1.0 mm and a depth of 

at least 0.5 mm; and a diameter of an upper portion of the unthreaded portion is 

21.0 mm to 22.5 mm - -.


In Claim 2 (Patent Claim 2),
Line 2:  Change “a” to - - said - -.
In Claim 5 (Patent Claim 5),
Line 2:  Change “a” to - - said - - and after “and” insert - - said - -.

In Claim 6 (Patent Claim 6),
Line 1:  After “wherein:” insert - - said upper portion is a straight portion; and - -; and
Line 2:  Change “a” (2nd occurrence) to - - said - -.

In Claim 8 (Patent Claim 8),
Line 2:  Delete “have” and insert therefor - - are channels having a base and a mouth and said - -.

In Claim 9 (Patent Claim 9),
Line 2:  Delete “have” and insert therefor - - are channels having a base and a mouth and said - -.

In Claim 10 (Patent Claim 10),
Line 2:  Delete “the longitudinal span is at least 40 mm;” 
Line 3:  Delete “the channels extend for a length of the unthreaded portion of at least 30 mm;”, after “and” insert - - the one or more recesses extend along”;
Line 4:  Delete “diameter of an upper” and insert therefor - - lower - -; and delete “is 21.0 mm to 22.5 mm” and insert therefor - - divergent relative to the upper portion - -
In Claim 18 (Patent Claim 18),
Line 2:  Change “;” to a - - . - -; and delete “and”; and
Line 3:  Delete “the one or more recesses extend along an unthreaded portion of the neck below the thread.”

In Claim 19 (Patent Claim 19),
Line 1:  After “wherein:” insert - - said upper portion is a straight portion; and - -; and
Line 2:  Change “a” (2nd occurrence) to - - said - -.

In Claim 20 (Patent Claim 20),
Line 1:  Change “2” to - - 4 - -.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753